DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, regarding the argument that Kean et al. (US PUB 2017/0211244, hereinafter Kean) does not disclose the use of a blade as a work implement, the examiner clarifies that the primary reference (Taylor et al. US PUB 2016/0201298, hereinafter Taylor) teaches using a blade as a work implement (see at least [0019] of Taylor), and Kean is applied to merely teach following “a second locus that is positioned above the actual topography and below the final design topography in front of the first locus.” (See non-final rejection).
In response to applicant’s arguments regarding the profile 206 shown in Figure 2 of Kean, the examiner submits that the profile 206 is not the cited second locus.  Rather, [0052] of .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the arts are analogous as they are related to planning work for heavy machinery. As such, one of ordinary skill would have looked to other planning mechanisms related to work machines, and thus would have been an obvious combination to one of ordinary skill, as the combination would increase the efficiency of the working machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US PUB 2016/0201298, hereinafter Taylor) in view of Kean et al. (US PUB 2017/0211244, hereinafter Kean).
Regarding claim 1, Taylor teaches:
A control system for a work vehicle having a blade as a work implement ([0019], disclosing the working machines have blades or other work tools/implements), the control system comprising (Fig. 2, disclosing a control system 108):
an actual topography acquisition device that acquires actual topography information which indicates an actual topography of a work target ([0031], Fig. 7, element 158-1, disclosing a controller that identifies a work surface, i.e. actual topography information);
a storage device that stores design topography information which indicates a final design topography that is a target topography of the work target ([0023]; [0032], 158-2, disclosing the controller in communication with a memory, i.e. a storage device, identifies and stores information regarding a pass target, i.e. final design topography information); and
a controller configured to (Fig. 3 element 126):
acquire the actual topography information from the actual topography acquisition device ([0031], Fig. 7, element 158-1, disclosing a controller that identifies a work surface, i.e. actual topography information),
acquire the design topography information from the storage device ([0032], 158-2, disclosing the controller, i.e. a storage device, identifies and stores information regarding a pass target, i.e.  Final design topography information),
and generate a command signal to move the blade along ([0035], Fig. 7, element 158-8, disclosing the controller enabling sensor-based implement control, i.e. a command signal to move the blade)
a first locus that follows a slope of the actual topography ([0033]; Fig. 4, 7, disclosing creating a loading profile tangent, i.e. a locus that follows a slope, to a work surface, i.e. actual topography),…
Taylor does not explicitly teach:
…and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus.
However, in the same field of endeavor, work machines, Kean teaches:
…and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus ([0052]; Fig. 2, disclosing unloading a work vehicle, .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean, in the event of filling, i.e. the actual topography is below the target topography.  One would have been motivated to make this combination to achieve increased efficiency.
Regarding claim 2, the combination of Taylor and Kean teaches:
The control system for a work vehicle according to claim 1,…
Furthermore, Kean teaches: 
wherein the second locus is positioned above the actual topography by a predetermined distance (Kean: [0052], disclosing positioning of a work vehicle, i.e. on the second locus, at a thickness which is based on distance 210a, i.e. a predetermined distance).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean, in the event of filling, i.e. the actual topography is below the target topography.  One would have been motivated to make this combination to achieve increased efficiency.
Regarding claim 3, the combination of Taylor and Kean teaches:
The control system for a work vehicle according to claim 2,…
Furthermore, Taylor teaches:
…further comprising a soil amount acquisition device that generates a soil amount signal which indicates a held soil amount of the blade  ([0035], disclosing monitoring of the load, i.e. a soil amount, of a blade),
the controller being further  configured to acquire the soil amount signal from the soil amount acquisition device ([0035], disclosing monitoring of the load, i.e. a soil amount, by a controller)…
Taylor does not explicitly teach:
…to change the predetermined distance in response to the soil amount.
However, in the same field of endeavor, working machines, Kean teaches:
…to change the predetermined distance in response to the soil amount ([0077]; Fig. 4, elements 414, 422, disclosing updating a profile, i.e. changing the predetermined distance amount, when the bed of the work vehicle is empty, i.e. in response to a held soil amount).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean.  One would have been motivated to make this modification in order to maintain an accurate profile in the event of multiple passes, as taught by Kean in [0077].
Regarding claim 4, the combination of Taylor and Kean teaches:
The control system for a work vehicle according to claim 1,…
Furthermore, Taylor teaches:
wherein the controller is further configured to determine an intermediate design topography ([0026], disclosing defining a loading profile, i.e. an intermediate design topography)… from the actual topography information and the design topography information ,
and generate a command signal to move the blade based on the intermediate design topography ([0028]; [0034], disclosing the controller may engage actuators, i.e. generating a command signal to move, associated with a blade based on a loading profile, i.e. intermediate design topography).
Taylor does not explicitly teach:
an intermediate design topography positioned above the actual topography and below the final design topography
However, in the same field of endeavor, working machines, Kean teaches:
 an intermediate design topography positioned above the actual topography and below the final design topography ([0052], disclosing multiple unloading passes, i.e. intermediate design topography, where, as shown in Fig. 2 is located above the actual and below the final topography)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean in the event of filling.  One would have been motivated to make this combination in order to increase efficiency of the work vehicle
Regarding claim 5, the combination of Taylor and Kean teaches:
The control system for a work vehicle according to claim 4,…
Furthermore, Taylor teaches:
	... wherein the controller is further configured to
determine the intermediate design topography so as to be positioned ... so that a slope of the intermediate design topography decreases when an inclination angle of the intermediate design topography is greater than a predetermined angle ([0036-0037], disclosing determining the slope of the loading profile, i.e. the intermediate design topography, and adjusting the loading profile to not exceed a slope threshold, i.e. a predetermined angle.  The corrected slope of the loading profile meets the slope requirements, i.e. decreases),…
Taylor does not teach:
…positioned above the actual topography…
However, in the same field of endeavor, Kean teaches:
…positioned above the actual topography ([0052], disclosing multiple unloading passes, i.e. intermediate design topography, where, as shown in Fig. 2 is located above the actual and below the final topography)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean in the event of filling.  One would have been motivated to make this combination in order to increase efficiency of the work vehicle.
Additionally, Taylor does explicitly not teach:
Determine the intermediate design topography is determined so as to follow the slope of the actual topography when the inclination angle of the intermediate design topography is equal to or less than the predetermined angle.
With reference to Fig. 8 of Taylor, the Examiner notes the difference in the prior art stems from the fact that Taylor generally references cutting, or extracting rather than filling or compaction (element 160-6 of Fig. 8 generates an intermediate design topography that follows 
Regarding claim 6, the combination of Taylor and Kean teaches:
The control system for a work vehicle according to claim 1,…
Furthermore, Taylor teaches:
wherein the controller includes a first controller disposed outside of the work vehicle ([0021]; Fig. 2, element 108, disclosing a control system, i.e. a controller, disposed remotely, i.e. outside of the work vehicle),
and a second controller that communicates with the first controller and is disposed inside the work vehicle ([0021] disclosing a control system implemented on-board any one or more of the machines, i.e. disposed inside the work vehicle),
and the first controller is configured to
acquire the actual topography information from the actual topography acquisition device ([0023-0025], disclosing a controller receiving a map of the work surface, i.e. actual topography information, from a pass work surface identification module, i.e. an actual topography acquisition device), and
acquire the design topography information from the storage device ([0023-0025], disclosing a controller receiving pass targets, i.e. design topography information, from a pass target identification module, i.e. a storage device), and
the second controller is configured to generate the command signal to move the blade ([0028], disclosing a controller engaging appropriate actuators associated with a blade, i.e. a work implement).

Regarding claim 7 Taylor teaches:
A control method for a work vehicle having a blade as a work implement ([0019], disclosing the working machines have blades or other work tools/implements), the control method comprising (Fig. 7, disclosing a method):
acquiring actual topography information which indicates an actual topography of a work target ([0031], Fig. 7, element 158-1, disclosing a controller that identifies a work surface, i.e. actual topography information);
acquiring design topography information which indicates a final design topography that which is a target topography of the work target ([0032], Fig. 7, element 158-2, disclosing identifying and storing information regarding a pass target, i.e.  Final design topography information); and
generating a command signal to move the blade along ([0035], Fig. 7, element 158-8, disclosing the controller enabling sensor-based implement control, i.e. a command signal to move the blade)
a first locus that follows a slope of the actual topography ([0033]; Fig. 4, 7, disclosing creating a loading profile tangent, i.e. a locus that follows a slope, to a work surface, i.e. actual topography),…
Taylor does not explicitly teach:
and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus.
However, in the same field of endeavor, working machines, Kean teaches:
and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus ([0052]; Fig. 2, disclosing unloading a work vehicle, i.e. controlling a work implement, positioned above current profile 200, i.e. actual topography, and below target profile, i.e. final design topography).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean, in the event of filling, i.e. the actual topography is below the target topography.  One would have been motivated to make this combination to achieve increased efficiency.
Regarding claim 8, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The control method for a work vehicle according to claim 7,…
Regarding claim 9, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The control method for a work vehicle according to claim 8,…
Regarding claim 10, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The control method for a work vehicle according to claim 7,…
Regarding claim 11, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The control method for a work vehicle according to claim 10,…

Regarding claim 12, Taylor teaches:
A work vehicle comprising (Fig. 1, element 102, disclosing a machine, i.e. a work vehicle):
A blade as a work implement ([0019], disclosing the vehicle having blades or other work implements); and
a controller configured to (Fig. 2, disclosing a control system 108)
acquire actual topography information, which indicates an actual topography of a work target ([0031], Fig. 7, element 158-1, disclosing a controller that identifies a work surface, i.e. actual topography information);
acquire design topography information, which indicates a final design topography that is a target topography of the work target ([0032], Fig. 7, element 158-2, disclosing identifying and storing information regarding a pass target, i.e.  Final design topography information);
and move the blade along a first locus that follows a slope of the actual topography ([0035], Fig. 7, element 158-8, disclosing the controller enabling sensor-based implement control, i.e. a command signal to move the blade; [0033]; Fig. 4, 7, disclosing creating a loading profile tangent, i.e. a locus that follows a slope, to a work surface, i.e. actual topography),…
Taylor does not explicitly teach:
…and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus.
However, in the same field of endeavor, Kean teaches:
…and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus ([0052]; Fig. 2, disclosing unloading a work vehicle, i.e. controlling a work implement, positioned above current profile 200, i.e. actual topography, and below target profile, i.e. final design topography).
Regarding claim 13, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The work vehicle according to claim 12,…
Regarding claim 14, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The work vehicle according to claim 13,…
Regarding claim 15, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The work vehicle according to claim 12,…
Regarding claim 16, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  Additionally, the combination of Taylor and Kean teaches:
The work vehicle according to claim 15,…

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664